If, as it is alleged in the declaration, the defendant employed the plaintiff to work for it in a place where he was exposed to the danger of freezing his hands, and the defendant knew or had reason to know that on account of his being a non compos mentis he was liable to suffer serious injury from the inclemency of the weather while so employed, but nevertheless negligently exposed him to that hazard, while he exercised such care to protect himself as he was capable of exercising, and as a consequence he was injured by *Page 392 
having his hands frozen, his right to maintain an action for the damage he suffered would be clearly apparent. Boyce v. Johnson, 72 N.H. 41.
Demurrer overruled.
PLUMMER, J., did not sit: the others concurred.